1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     CAITLIN G.,                                 )    Case No. CV 20-10250-JEM
12                                               )
                         Plaintiff,              )
13                                               )    JUDGMENT
                   v.                            )
14                                               )
     ANDREW M. SAUL,                             )
15   Commissioner of Social Security,            )
                                                 )
16                       Defendant.              )
                                                 )
17

18         In accordance with the Memorandum Opinion and Order Reversing Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21   REVERSED and this case REMANDED for further proceedings in accordance with the
22   Memorandum Opinion and Order and with law.
23

24   DATED: July 15, 2021                                           /s/ John E. McDermott
25                                                         JOHN E. MCDERMOTT
                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
